By the Court,

Paine, J.
The only question presented in this case is, whether a judgment rendered in an attachment suit in a court of another state, where there was no service upon the defendant and no appearance by him, is binding upon him in this state. We suppose it to be well settled that it is not. It is competent for any state to authorize proceedings against property within its j urisdiction, and such proceedings, when conducted according to the laws authorizing them, bind the property proceeded against. They are proceedings in rem, and attachment suits, where there is no service, are of this character. Service upon the defendant is not essential to jurisdiction in such a suit. But it is essential to the jurisdiction which enables a court to bind the defendant personally. The record offered in evidence showed on its face that the court which rendered it had no personal jurisdiction over the defendant, and it should have been rejected. Rape vs. Heaton, 9 Wis., 828; Jarvis vs. Barrett, 14 Wis., 591.
The judgment is reversed, with costs, and a new trial ordered.